Citation Nr: 1645792	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-35 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The Veteran had active service in the United States Army from May 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a VA opinion regarding the severity of the Veteran's right knee disorder.  

Although the Veteran underwent a VA examination of the knee in August 2015, the record indicates that his knee disorder may be more severe than indicated by the examination findings.  Specifically, the Board notes that in a September 2014 treatment record, a physician opined that the Veteran has a "fixed varus deformity with clearly bone-on-bone in the medial compartment of the right knee."  The physician further opined that the Veteran was "in a position where he needs to undertake complete total knee replacement."  

The Board finds that it is unclear whether and how this condition affects or is part of or the result of the Veteran's service-connected degenerative joint disease of the right knee.  Therefore, remand for an additional examination is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following actions:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

1. Obtain all outstanding treatment records and associate them with the claims file.  If it is determined that any pertinent private treatment has been provided, the Veteran's assistance in obtaining those records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to ascertain the nature and extent of his right knee disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

The examiner must provide an opinion as to whether the Veteran has a fixed valgus deformity with clearly bone-on-bone in the medial compartment of the right knee.  

If so, the examiner must comment on whether this condition is related to the Veteran's service-connected degenerative joint disease.  

The examiner must then opine as to the effect of this condition on the Veteran's right knee function, specifically discussing any of the symptoms described applicable diagnostic codes.  Appropriate range of motion findings should also be recorded, to include passive and active ranges of motion as appropriate.  

The examiner must also state if the Veteran has symptoms that are not adequately considered by the schedular criteria.  

An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


